PER CURIAM.
Petitioner seeks belated appeal from an order rendered November 7, 2005, which summarily denied his motion to correct illegal sentence. It has come to light that a notice of appeal, timely filed under Florida Rule of Appellate Procedure 9.420(a)(2), was assigned this court’s case number 1D06-0265. The petitioner voluntarily dismissed that appeal based upon a misunderstanding of his remedies. By separate order, case number 1D06-0265 has been sua sponte reinstated by this court. As a consequence, this petition seeking belated appeal is moot and we deny it for that reason.
PETITION SEEKING BELATED APPEAL DENIED AS MOOT.
BARFIELD, WEBSTER and BENTON, JJ., concur.